UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 15-1501


FRANCISCO ARTURO PINEDA TORRES,

                 Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 5, 2015                 Decided:   December 4, 2015


Before DUNCAN    and   FLOYD,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Erica B. Miles, Senior Litigation
Counsel, David Schor, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Francisco Arturo Pineda Torres, a native and citizen of El

Salvador,       petitions       for     review         of    the          Board    of    Immigration

Appeals’ order adopting and affirming the immigration judge’s

decision finding him removable for having been convicted of an

aggravated       felony       and     ineligible            for        protection            under       the

Convention Against Torture.                 We dismiss the petition for review.

      Under       8      U.S.C.        §     1252(a)(2)(C)                   (2012),          we        lack

jurisdiction,          except    as    provided         in       8    U.S.C.       § 1252(a)(2)(D)

(2012),   to      review       the     final      order          of       removal       of    an     alien

convicted of certain enumerated crimes, including an aggravated

felony.          We     retain       jurisdiction            “only          to    review          factual

determinations            that         trigger          the               jurisdiction-stripping

provision, such as whether [Pineda Torres] [i]s an alien and

whether   []he         has    been     convicted            of       an    aggravated            felony.”

Ramtulla v. Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002).                                                Once

we   confirm      these       two     factual         determinations,              then,         under     8

U.S.C.      §         1252(a)(2)(C),             (D),        we           may     only           consider

“constitutional          claims        or    questions                of     law.”           8     U.S.C.

§ 1252(a)(2)(D); see Turkson v. Holder, 667 F.3d 523, 526-27

(4th Cir. 2012).             Pineda Torres concedes that he is a native and

citizen     of    El     Salvador          and    that       he        was       convicted         of     an

aggravated        felony.              Therefore,                we        may     only          consider

constitutional claims or questions of law.

                                                  2
     To qualify for protection under the CAT, a petitioner bears

the burden of showing that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”       8 C.F.R. § 1208.16(c)(2) (2015).              To state a prima

facie case for relief under the CAT, a petitioner must show that

he or she will be subject to “severe pain or suffering, whether

physical or mental . . . by or at the instigation of or with the

consent or acquiescence of a public official or other person

acting   in     an    official   capacity.”     8    C.F.R.    §   1208.18(a)(1)

(2015); see Saintha v. Mukasey, 516 F.3d 243, 246 & n.2 (4th

Cir. 2008).          The applicant need not prove the torture would be

inflicted on account of a protected ground.              Dankam v. Gonzales,

495 F.3d 113, 116 (4th Cir. 2011).

     Whether         Pineda   Torres   established   that     an   El   Salvadoran

government official would instigate or acquiesce in his torture

is a factual finding over which we do not have jurisdiction.

Saintha, 516 F.3d at 249-50 (whether government acquiesced in

torture is a factual finding reviewed for substantial evidence).

To the extent that Pineda Torres argues that the IJ and the

Board    used        an   incorrect    legal   standard,      we    are   without

jurisdiction to review this claim because Pineda Torres did not

raise the claim on appeal to the Board.               8 U.S.C. § 1252(d)(1)

(2012); Tiscareno-Garcia v. Holder, 780 F.3d 205, 210 (4th Cir.



                                         3
2015)   (holding   that   court   is   without   jurisdiction   to   review

claim that is unexhausted).

     Accordingly, we deny leave to proceed in forma pauperis and

dismiss the petition for review.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                       PETITION DISMISSED




                                       4